Name: Commission Regulation (EEC) No 3471/81 of 4 December 1981 amending Regulations (EEC) 2638/69 and (EEC) No 496/70 as regards the date for implementation of the new type of certificate of inspection
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 12. 81 Official Journal of the European Communities No L 349/7 COMMISSION REGULATION (EEC) No 3471/81 of 4 December 1981 amending Regulations (EEC) No 2638/69 and (EEC) No 496/70 as regards the date for implementation of the new type of certificate of inspection Whereas certain Member States have substantial stocks of certificates of the old type ; whereas, in the interests of economy, use of these should be authorized beyond 31 December 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (J), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Articles 8 (2) and 12 (3) thereof, Whereas Commission Regulations (EEC) No 2638/69 (3) and (EEC) No 496/70 (4) laying down provisions on quality control of fruit and vegetables made provision for a certificate of inspection to be issued to certify that the products to which the said certificate refers had been inspected and found to comply with the quality standards ; Whereas Commission Regulations (EEC) No 2150/80 (5) and (EEC) No 21 51 /80 (6) altered the type of certificate to be employed but laid down that the inspection authority might continue to employ until 31 December 1981 the certificate of inspection applicable prior to 1 January 1981 ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 3 of Regulation (EEC) No 2638/69, and in the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 496/70 , '31 December 1981 ' is hereby replaced by '30 June 1982'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1981 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 118 , 30 . 4. 1981 , p . 1 . (3 ) OJ No L 327, 30 . 12. 1969, p . 33 . (4) OJ No L 62, 18 . 3 . 1970, p . 11 . (5) OJ No L 210, 13 . 8 . 1980, p . 5 . (&lt;) OJ No L 210, 13 . 8 . 1980, p . 11 .